Citation Nr: 0947019	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-38 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
Posttraumatic Stress Disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to June 
1970. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's PTSD has manifested during the claims period by 
depressed mood, anxiety, irritability, sleep impairment and 
mild memory loss (such as forgetting names, directions, and 
recent events).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & West Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a November 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A letter 
advising the Veteran of the evidence needed to establish a 
disability rating and effective date was issued in October 
2007.  The claim was last readjudicated in September 2009.

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims"); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
are additional relevant records to obtain and there is no 
additional notice that should be provided.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  A 30 percent rating requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 
 
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is 
applicable if the manifestations of the service-connected 
psychiatric disorder result in total occupational and social 
impairment.  Although the Rating Formula lists specific 
symptoms that are indicative of total impairment, the United 
States Court of Appeals for Veterans Claims has held that the 
symptoms listed in the Rating Formula are only examples, and 
that evidence of those specific symptoms is not required to 
show that the veteran is totally disabled.  In rating a 
mental disability VA is required to consider all symptoms 
that affect her social and occupational functioning, and not 
limit consideration to those symptoms listed in the Rating 
Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In other words, the primary consideration is whether 
the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2009).  

Turning to the evidence of record, a VA examination from 
November 2003 indicates that the Veteran related 
irritability; disturbances from "different noises"; a 
hyperstartle response; nightmares; flashbacks; avoidance of 
crowds; and hypervigilance.  The Veteran reported that he had 
a few friends who he went hunting and fishing with and he 
listened to talk radio in his spare time.  The Veteran had 
retired after 35 years of work at Kodak.  The Veteran 
reported a history of alcohol abuse.  The examiner indicated 
that the Veteran's attitude was one of resignation and mild 
despair; mood was dysthymic with depressed affect; no 
abnormalities with gross motor function; mild, though 
significant, anxiety; depression; speech and language 
function was intact and unimpaired; thought processes were 
unimpaired; no evidence or history of delusions or 
hallucinations; intellectual ability was intact; fully 
oriented to time, place and person; remote and short-term 
memory were intact; no evidence of homicidal or suicidal 
ideation but a history of suicidal ideation; intact judgment; 
somewhat developed insight; with his capacity for abstract 
thinking intact.  The Veteran's GAF score was reported at 55.

Vet Center records dated from April to November 2004 indicate 
that the Veteran was depressed and had some paranoia.  The 
analysis indicates that the Veteran's PTSD was severe and 
that he continued to struggle with anger and rage.  

The Veteran was afforded an additional VA examination during 
September 2008.  The examiner reported that the Veteran was 
very anxious throughout the evaluation and spoke at great 
length about matters of little or passing consequence.  The 
examiner also reported that the Veteran was "over 
reporting" symptoms, responding in a manner predicated upon 
fulfilling the symptoms about which he was being asked.  The 
Veteran reported a recent instance of road rage; 
uncontrollable crying; periods of depression; difficulty 
sleeping; nightmares; irritability; problems with 
concentration; and a hyperstartle response.  The examiner 
indicated that the Veteran's social and interpersonal 
functioning was mildly to moderately disturbed and that he 
was retired so occupational functioning could not be 
assessed.  His personal hygiene was described as adequate, 
although the Veteran indicated he had to be reminded at 
times.  His attitude was unremarkable and generally 
cooperative.  The Veteran presented as angry and dysphoric 
with a depressed affect.  The Veteran was also described as 
anxious.  The Veteran's speech was described as dysfluent, at 
times rambling, lacking in relevance and goal direction; 
however, his speech was also described as coherent with 
average verbal productivity and normal voice tone and 
quality.  The examiner indicated that the Veteran did not 
appear to suffer from visual or auditory hallucinations or 
any form of perceptual or cognitive distortion.  The examiner 
indicated that the Veteran had no disturbances of thought 
process or content with the exception of mildly persecutory 
and grandiose ideation during times of emotional arousal.  
The Veteran was oriented to time, place and person.  The 
examiner indicated that the Veteran's remote memory appeared 
to be intact; although short term and immediate memory 
appeared to be impaired.  The examiner indicated that the 
authenticity of such capacities could not be determined.  The 
examiner stated that the Veteran reported suicidal ideation 
periodically and recently experienced but with no specific 
plan or action and homicidal ideation was reported but with 
no intent or plan acknowledged.  The Veteran's capacity for 
abstract thinking was probably consistent with intellect; 
insight was lacking; and judgment appeared practical and 
intact.  The Veteran's GAF score was reported at 51.  

VA records from November 2005 until September 2009 indicate 
that the Veteran received medication management every three 
to six months.  Additionally, the attended the PTSD day 
treatment program for about one year during this time period 
until his physical health declined.  VA records indicate that 
the Veteran was depressed and irritable but had organized and 
coherent speech.  A September 2005 VA progress note indicates 
that the Veteran volunteered at his church at least one time 
per week.  An April 2006 progress note indicates that the 
Veteran's GAF score was 45.  August 2006 and November 2006 
treatment notes indicate that the Veteran complained of 
irritability; the examiner indicated that he was pleasant; 
cooperative; related well; and did not appear at all 
irritable, anxious, panicky, distressed, or depressed.  
November 2007, May 2008 and July 2009 treatment notes 
indicate that the Veteran was alert; pleasant; and 
cooperative; related well; and did not appear anxious, 
distressed or depressed.  A May 2008 mental health risk 
assessment indicates that the Veteran denied any history of 
suicide attempts; denied recent or current suicidal ideation; 
and the assessment of the Veteran being a danger to himself 
or others was nil to low.  An August 2008 treatment note 
indicates that the Veteran had a GAF score of 41.  A December 
2008 treatment note indicates that the Veteran seemed 
slightly annoyed and irritable about daily frustrations; but 
did not appear anxious, hostile or depressed.  A December 
2008 mental health suicide risk assessment indicates that the 
Veteran had not had thoughts of harming himself during the 
previous 30 days and he had an inconsequential risk of 
harming himself.  

The Board finds that the preponderance of the evidence, as a 
whole, demonstrates that the Veteran's PTSD is no more than 
30 percent disabling.  The Veteran did not have 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Further, the Veteran's anxiety, depression, 
mild memory impairment, suspiciousness and chronic sleep 
impairment are contemplated in the 30 percent disability 
rating.

While the Veteran has claimed during VA examinations that he 
has suicidal and homicidal ideation, such symptoms, when 
considered with his other symptomatology, does not reflect a 
level of disability consistent with the criteria for a 50 
percent rating.  The Board notes that the VA examiner in the 
context of the Veteran's explanation of his current 
symptomatology indicated that he felt the Veteran was "over 
reporting" symptoms of his condition.  The Board 
additionally notes that the VA treatment records over a 
period of years consistently note the Veteran did not 
experience suicidal or homicidal ideation; he was oriented to 
time and place; he communicated normally; he operated 
independently; and while he complained of irritability and 
road rage, there was no evidence of impaired impulse control 
or impaired judgment.  Additionally, the Board notes that the 
Veteran indicated he maintains his marriage of many years and 
he fished and hunted with friends.  The Veteran has also 
stated that he has been active at church, volunteering at 
times because they needed the help.  The Board additionally 
observes that although the Veteran's speech was indicated as 
"rambling" it was not intermittently illogical, obscure, or 
irrelevant.  Thus, taking all of the above evidence into 
account, the Board finds that the Veteran's mental health 
condition during the relevant time period is best captured by 
the 30 percent disability rating.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


